Citation Nr: 1121335	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction in the Veteran's left upper quadrant abdominal pain with small tender mass from 30 percent disabling to 0 percent disabling was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a December 2006 hearing before the RO, and a transcript of this hearing is of record.  

The Veteran also requested a hearing before a member of the Board in his substantive appeal, but failed to report to his scheduled hearing without showing good cause. 

The Veteran may be raising the claim of service connection for a back disability, but this is unclear.  The RO should take appropriate action to determine if the Veteran is filing such a claim.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's left upper quadrant abdominal pain has resulted in moderate disability.


CONCLUSION OF LAW

The rating for left upper quadrant abdominal with small tender mass was improperly reduced from 30 to 0 percent, but a reduction from 30 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.56, 4.73, Diagnostic Code (DC) 5319 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Reduction

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 30 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 30 percent disability rating became effective in March 2002.  Following a June 2006 VA examination, in July 2006, the RO proposed to reduce the Veteran's rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  

The Veteran's left upper quadrant abdominal pain with small tender mass is rated by analogy under Diagnostic Code 5319.  Diagnostic Code 5319 provides the rating criteria for evaluating Muscle Group XIX.  The function of that muscle group is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of arm.  Under Diagnostic Code 5319, slight disability of Muscle Group XIX warrants a non-compensable or 0 percent rating, moderate disability of Muscle Group XIX warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 50 percent rating.

The Board has found no other Diagnostic Code that provides a better basis to evaluate this problem.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; history and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue; and some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R.  § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R.  § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, as well as, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R.  § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (a) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain (important in this case), impairment of coordination, and uncertainty of movement.  38 C.F.R.  § 4.56(c).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102. 

The Veteran was afforded a VA examination in July 2006.  The Veteran described a history of injury to the left abdominal wall in service, with worsening pain over the past three years.  He complained of dull, numbing pain of 4-5/10 severity that is present all the time and is worsened by moving, turning, going down stairs, or driving on bumpy roads.  The Veteran's condition had been treated with steroid injections, as well as Tramodol, Cyclobenaprine, Hydrocodone, Acetaminophen, and a Lidocaine patch.  The Veteran reported that he previously worked in the oil and gas industry, but was not presently employed.  The Veteran complained that because of his abdominal pain, he is unable to pick up his children or any object heavier than ten to fifteen pounds or engage in strenuous physical activities such as running,  He also reported that he is unable to drive because his medication make him drowsy.  

On examination, the Veteran had tenderness to palpation on the left anterior and posterior abdominal wall, which was sensitive to light touch.  The examiner was unable to palpate a mass, which had been observed on past examinations.  The impression was of left upper and lower quadrant pain of uncertain etiology, present from the Veteran's days in service and gradually worsening. 

Following a review of the Veteran's claims file, the examiner concluded in December 2006 that the Veteran's current abdominal pain is as likely as not related to his injury in service, providing some evidence in support of this claim.   

VA treatment records show complaints of abdominal pain, diagnosed as chronic abdominal muscle strain/sprain and possible myositis and treated with steroid injections.  A VA pain management treatment note from January 2007 notes that while the Veteran's abdominal pain has been attributed to a history of abdominal muscle injury, because of low back problems, it could be due to thoracic intercostals neuralgia.  Significantly, the Veteran's treatment provider noted that he was working in a clerical job, although only a few months earlier he told the June 2006 VA examiner he was not working.  

In February 2007, the Veteran submitted a letter from a private chiropractor, D.G., who stated that the believed the Veteran's injury in service was a partial or even complete tear of some of the muscles in the Veteran's abdomen that never healed properly.  This basis for this finding is unclear from the record.  He speculated that the Veteran "most probably [has] extreme scar tissue problems due to increased keloid factor."  He also noted a history of low back problems, including a past back surgery to repair several herniated discs.  

The Board must find that this medical opinion is entitled to limited probative value as it appears to be based on speculation with little objective evidence to support the speculation. 

The Veteran also submitted statements from several friends who report that have witnessed the Veteran in pain due to his abdominal disability.  

At a hearing in December 2006, the Veteran testified that his pain has increased and he is unable to work.  The Veteran's friend and colleague, A.L., testified that he has witnessed the Veteran in extreme pain and has personally taken him to the VA hospital on more than one occasion.  

Based on the above evidence, the Board finds that a reduction from 30 percent to 10 percent for the Veteran's left upper quadrant abdominal pain with small tender mass was proper, but a reduction from 10 percent to 0 percent was not.  

The Veteran has presented evidence of what can generally be described as a moderate muscle disability, with pain and difficulty engaging in strenuous physical activity for the period on appeal.  However, there was no objective evidence, including x-ray evidence or some other form of objective evidence, of any injury to the abdominal muscles more severe than chronic strain or inflammation and despites his claims that he is unable to work, the Veteran has not presented any evidence that he is unable to perform sedentary employment because of his disability (further, a detailed review of the record fails to indicate that the Veteran believes that it is this disability that has caused his unemployment, therefore, the issue of TDIU [total disability] is found not to be raised by this record).  

In this regard, there was no objective evidence of muscle atrophy or observable scarring of the affected muscles.  While at a VA examination in February 1990 noted a small mass that was tender to palpation was detected, no mass was observed on the Veteran's most recent VA examination, suggesting that his condition has improved, rather than worsened, providing the objective basis for the reduction.  Additionally, the Veteran has a history of significant low back problems, and at least one treatment provider has suggested that this could be contributing to his disability, although this has not been proven, which only provides more evidence against this claim.  However, the Veteran's complaints of pain cannot be ignored, indicating that a zero percent evaluation would not adequately compensate the Veteran.

With regard the Veteran's complaints of pain, this is the sole basis for the Board's finding of 10% for this disability.  However, his complaints of pain, standing alone, cannot provide the basis for a finding of 30 percent under any criteria that the Board has reviewed as a possible basis to keep the disability evaluation at 30 percent.  

Thus, the Board finds that based on the evidence available to the RO at the time of its decision, it was reasonable to conclude that the Veteran's disability rating should be reduced from 30 percent to 10 percent, but that the evidence did not support an additional reduction to 0 percent.  

Accordingly, entitlement to a disability rating of 10 percent, but no higher, under Diagnostic Code 5319 is granted from September 1, 2007.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e),(i).  

In July 2006, the RO issued a rating decision setting forth all material facts and reasons for reducing the rating assigned for this disability from 30 percent to 0 percent.  In an accompanying letter, dated July 21, 2006, the RO informed the Veteran that he could submit evidence to show that the rating should not be reduced and suggested what evidence would be the most probative.  The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any point.  

The Veteran responded by submitting additional evidence and argument and requested a personal hearing, which he was afforded in December 2006.  In a June 2007 rating decision the RO reduced the disability rating for left upper quadrant abdominal pain with small tender mass to 0 percent, effective September 1, 2007.  These actions by the RO complied with the duties to notify and assist, as well as the timing requirements for effecting the reduction, as specified in  38 C.F.R. § 3.105.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted private treatment records and lay statements and was provided an opportunity to set forth his contentions during the hearing before the RO.  The appellant was afforded a VA medical examination in July 2006, with a December 2006 addendum.  This VA examination was based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A reduction in the Veteran's left upper quadrant abdominal pain with small tender mass from 30 percent disabling to 10 percent disabling was proper, but a reduction to 0 percent was not.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


